STEWART, J.,
concurs.
Ill concur that this case should be affirmed because the failure to contemporaneously object to the prosecutor’s closing argument precludes our review of that issue. However, I disagree with the advisory and unnecessary conclusion that the issue and remarks were not so egregious that they unduly influenced the outcome of the trial.
I believe that the defendant has the right to raise this issue in the context of a post conviction relief claim for ineffective assistance of counsel. The totality of the circumstances could be reviewed at that time to determine whether the prejudicial effects of the improper comments had undue influence in a case that hinges on the credibility of a confidential informant with very little physical evidence.
I also add that the state’s brief improperly referenced evidence that was not introduced in this case which makes this case seem stronger than it actually was.